894 F.2d 407
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Merton BOND, Plaintiff-Appellant,v.Judge CLAYTON;  Judge McDonald;  Judge Miller, Defendants-Appellees.
No. 89-6385.
United States Court of Appeals, Sixth Circuit.
Jan. 30, 1990.

E.D.Ky.
AFFIRMED.
Before BOYLE F. MARTIN, Jr. and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Plaintiff Bond appeals pro se from the district court's judgment dismissing this civil rights case.  42 U.S.C. Sec. 1983 (1982).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Bond is a prisoner at the Luther Luckett Correctional Complex in LaGrange, Kentucky.  The defendants are three judges on the Kentucky Court of Appeals.  In his complaint, Bond alleged that the defendants conspired to deny his right to due process when they denied his petition for a writ of prohibition.  Bond requested $50,000 in damages from each defendant.


3
The district court referred the case to a magistrate, who filed a report recommending that the complaint be dismissed as frivolous under 28 U.S.C. Sec. 1915(d) (1982).  The district court overruled Bond's objections to the report and dismissed the case.


4
A complaint is frivolous when it lacks an arguable basis in law or in fact.   Neitzke v. Williams, 109 S. Ct. 1827, 1831 (1989).  An example of a case which lacks an arguable basis in law is a case involving an immunity defense. 109 S. Ct. at 1833.


5
Judges are entitled to immunity from damages where their judicial acts involve the resolving of disputes between parties who have invoked the jurisdiction of the court.   Forrester v. White, 484 U.S. 219, 227 (1988).  Here the defendants clearly acted in their judicial capacities and are entitled to immunity from damages.  Therefore, the district court correctly held that the complaint is frivolous.


6
The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.